                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                          EASTERN DIVISION

UNITED STATES OF AMERICA

     vs.                               Criminal Action 2:20-cr-187(1)
                                       JUDGE MICHAEL H. WATSON
MICHAEL JERROD MOORE
                       REPORT AND RECOMMENDATION

     This matter was referred to the undersigned to “review
Defendant’s detention and issue a Report and Recommendation on whether
Defendant should remain detained pending trial.” Order, ECF No. 46. On
April 28, 2021, the undersigned conducted an evidentiary hearing on
the matter. With Defendant’s consent, the evidentiary hearing
proceeded by videoconference. For the reasons that follow, it is
recommended that Defendant’s appeal from the order of detention be
affirmed and that Defendant remain detained pending trial.
                                  I.
     In October 2020, the Grand Jury in this District indicted Michael
Jerrod Moore, along with two (2) co-defendants, on charges of
conspiracy to possess with intent to distribute oxycodone and 500
grams or more of a mixture or substance containing a detectable amount
of methamphetamine in violation of 21 U.S.C. § 846 (Count 1), and
conspiracy to commit money laundering in violation of 18 U.S.C. §
1956(h) (Count 2). Indictment, ECF No. 12. In November 2020, Defendant
was arrested in the Central District of California. Arrest Warrant
Returned Executed, ECF No. 30. While represented by a public defender
in that District, Defendant participated in an initial appearance and
detention hearing, Rule 5(c)(3) Documents, ECF No. 33, PageID# 201,
following which the presiding United States Magistrate Judge ordered
Defendant detained pending trial. Id. at PageID# 211-13. The
Magistrate Judge also ordered Defendant’s removal to this District.



                                   1
Id. at Page ID# 220.1 Acting through retained counsel, Defendant
subsequently sought review of that detention order in that District.
Id. at PageID# 221-23.2 On March 19, 2021, Defendant filed in this
District a motion to dismiss the Indictment or, in the alternative, an
appeal of the detention order and request for expedited hearing.
Defendant Michael Moore’s Motion to Dismiss Indictment (18 U.S.C. §
3162), or, in the Alternative, for Appeal of Bail and Request for
Expedited Hearing (18 U.S.C. § 3145), ECF No. 39; Defendant’s Reply to
Plaintiff’s Opposition to Defendant’s Motion to Dismiss Indictment or,
in the Alternative, for Appeal of Bail and Request for Expedited
Hearing, ECF No. 44. The Government opposes Defendant’s motion.
Response of the United States in Opposition to Motion to Dismiss
Indictment or, in the Alternative, for Review of Detention, ECF No.
41; Sur-Reply of the United States in Opposition to Motion to Dismiss
Indictment or, in the Alternative, for Review of Detention, ECF No.
51.
                                     II.
      A person ordered detained pending trial may file a motion for
revocation or amendment of the detention order “with the court having
original jurisdiction over the offense....” 18 U.S.C. § 3145(b).
Review of a magistrate judge’s order of detention is de novo. United
States v. Yamini, 91 F.Supp.2d 1125, 1127 (S.D. Ohio 2000)(reasoning
that, although the Sixth Circuit has not mandated a particular
standard of review, “[t]he majority view appears to favor...de novo
review of detention orders….”). See also United States v. Medina, 2021
WL 1152708, *2 (S.D. Ohio March 26, 2021)(same).
      A defendant is ordinarily entitled to release pending trial.
United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010). Pretrial
detention is appropriate, however, if a court finds “that no condition


      1 It is unclear why the records from the United States District Court
for the Central District of California, ECF No. 33, were not filed in this
Court until March 15, 2021.
      2 Defendant represents that the District Court for the Central District
of California declined to entertain Defendant’s request for review because
Defendant had been order removed to this District. Motion to Dismiss, ECF No.
                                      2
or combination of conditions will reasonably assure the appearance of
the person as required and the safety of any other person and the
community.” 18 U.S.C. § 3142(e)(1). Moreover, Congress has established
a rebuttable presumption in favor of detention where there is probable
cause to believe that the defendant has committed an offense “for
which the maximum sentence if life imprisonment” or “an offense for
which a maximum term of imprisonment of ten years or more is
prescribed in the Controlled Substances Act (21 U.S.C. § 801 et
seq.)….” 18 U.S.C. § 3142(e)(3)(A). Defendant Moore’s indictment on
the drug offense charged in Count 1 of the Indictment is such an
offense. 21 U.S.C. §§ 841(b)(1)(A)(viii), 846 (authorizing a sentence
upon conviction of 10 years to life). The Magistrate Judge who ordered
Defendant’s detention held that Defendant had not rebutted the
presumption in favor of detention. Order of Detention Pending Trial,
ECF No. 33, PageID# 212.
                                 III.
     At the April 28, 2021, evidentiary hearing, Defendant offered the
testimony of several witnesses, as well as security in the form of a
bond secured by real property located in Los Angeles County,
California, and cash deposits totaling $100,000.00. Defendant has thus
met his burden of production sufficient to overcome the presumption in
favor of detention. See Stone, 608 F.3d at 945 (“Although a
defendant’s burden of production ‘is not heavy,’ he must introduce at
least some evidence.”). Moreover, Defendant’s proffer of real property
titled in the name of a family trust and cash is, in the opinion of
the undersigned, sufficient to assure the appearance of Defendant as
required. See 18 U.S.C. § 3142(c)(1)(B)(xi), (xii)(providing that
property offered as security must be sufficient “to assure the
appearance of the person as required….”) The Court will therefore
consider whether any condition or combination of conditions of release
will reasonably assure “the safety of any other person and the
community.” 18 U.S.C. § 3142(e)(1). In this regard, the Court will

39, PageID# 242.
                                  3
consider the factors set out in 18 U.S.C. § 3142(g) and only with
respect to the drug conspiracy offense charged in Count 1.
     A. The Nature and Circumstances of the Offense Charged
     The Indictment establishes probable cause that Defendant
committed the offense charged in Count 1. Barnes v. Wright, 449 F.3d
709, 716 (6th Cir. 2006)(“[T]he finding of an indictment, fair upon its
face, by a properly constituted grand jury, conclusively determines
the existence of probable cause.”) Moreover, the lengthy affidavit
submitted in support of the Complaint against Defendant, Complaint,
ECF No. 1., supports a conclusion that Defendant was a leader of a
drug trafficking organization that dealt with, inter alia, large
quantities of fraudulently obtained oxycodone pills and 98% pure
methamphetamine. Id. Defendant’s participation in the activities of
the organization was confirmed by witnesses, video footage, and
fingerprint analysis. Id. See also Exhibits 1 and 2, attached to Sur-
Reply of the United States in Opposition to Motion to Dismiss
Indictment or, in the Alternative, for Review of Detention, ECF No.
51. The offense charged in Count 1 of the Indictment, if proven, is
unquestionably serious, reflecting as it does the distribution of
large quantities of dangerous drugs over a lengthy period of time.
     B. The Weight of the Evidence
     As the foregoing summary of the makes clear, the weight of the
evidence against Defendant on the drug charge is strong. Indeed,
Defendant did not seriously challenge the weight of the evidence in
his filings or at the evidentiary hearing.
     C. The History and Characteristics of Defendant
     Defendant’s grandmother, mother, and daughter testified at the
evidentiary hearing and established clearly that Defendant enjoys the
robust support of his family. His spiritual counselor also testified
to Defendant’s sincere efforts to resolve certain relationship issues
and provide effective parenting to his children. However, it is
questionable that Defendant’s family is familiar with the details of
Defendant’s life and activities. For example, Defendant reported to

                                     4
the Pretrial Services Officer that he had lived with his grandmother
“for one year;” his grandmother testified, however, that Defendant had
not lived with her for approximately 10 years and that, prior to his
arrest, she did not know where her grandson lived.
     Defendant also reported to the Pretrial Services Officer that he
was the owner and operator of landscaping and janitorial businesses;
his wife reported, however, that her husband is unemployed. Although
Defendant offered purported tax returns for 2015–2019, see attachments
to Defendant’s Reply, ECF No. 44, the forms are all dated November
2020 (i.e., after the return of the Indictment), none are signed by
Defendant, and there is no indication that the tax returns were
actually filed.
     The Pretrial Services Report also indicates that Defendant’s
criminal history includes multiple felony convictions and at least one
probation revocation. Although the last of those felony convictions
occurred in approximately 2002, Defendant’s contact with the criminal
justice system has continued throughout the years. Moreover, the
Pretrial Services Officer reported that Defendant’s criminal history
also reflects multiple aliases.
     Finally, Defendant also reported to the Pretrial Services Officer
a history of drug abuse.
     D. Danger to the Community
     Defendant’s marginal (at best) employment history, substantial
criminal history, and history of drug abuse—combined with the strong
evidence of a serious drug offense—persuades the undersigned, by clear
and convincing evidence, see 18 U.S.C. § 3142(f), that no condition or
combination of conditions of release will reasonably assure the safety
of the community.
     It is therefore RECOMMENDED that the order of detention be
affirmed and that Defendant be ordered to remain detained pending
trial.




                                  5
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.   28
U.S.C. §636(b)(1). Response to objections must be filed within
fourteen (14) days after being served with a copy thereof.   F.R. Civ.
P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See United States v. Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019);
Thomas v. Arn, 474 U.S. 140 (1985).




April 30, 2021                              s/ Norah McCann King
 Date                                        Norah McCann King
                                       United States Magistrate Judge




                                   6
